Exhibit 2.1 Execution Version AGREEMENT AND PLAN OF MERGER BY AND AMONG SIGMA DESIGNS, INC., TORREY ACQUISITION CORP., BRETELON, INC. And Fortis Advisors LLC, as Stockholder Representative Dated as of November 4, 2015 1 TABLE OF CONTENTS Page Article 1 THE MERGER 2 The Merger 2 Effective Time 2 Effect of the Merger on Constituent Corporations 2 Certificate of Incorporation and Bylaws of Surviving Corporation 2 Directors and Officers of Surviving Corporation 3 Effects on Capital Stock; Conversion 3 Company Options and Company Warrants 4 Dissenting Shares 5 Payment. 6 Surrender of Certificates 7 Action; Further Action 8 Withholding Rights 8 Article 2 REPRESENTATIONS AND WARRANTIES OF THE COMPANY 8 Organization and Qualification; Subsidiaries 9 Authority Relative to this Agreement 9 Capital Stock 10 Company Financial Statements 11 Books and Records; Organizational Documents 12 Ordinary Course and No Material Adverse Change 13 Insurance Coverage 15 Real Property 16 Valid Title 17 Intellectual Property 17 Contracts 21 Employee Benefits 23 Labor and Employment Matters 26 Compliance, Licenses and Consents 28 Approvals 29 Tax 29 Environmental Matters 31 Absence of Litigation 32 Foreign Corrupt Practices Act 32 Brokers or Finders 32 No Conflict with Other Instruments 32 No Solicitation 32 Warranty Obligations 33 Banks and Brokerage Accounts 33 Information Statement 33 Full Disclosure. 33 i Article 3 REPRESENTATIONS AND WARRANTIES OF ACQUIRER 34 Organization 34 Authority 34 No Conflict with Other Instruments 34 Governmental Consents 34 Brokers or Finders 35 Merger Sub 35 Litigation 35 Article 4 CONDUCT PRIOR TO THE EFFECTIVE TIME 35 Conduct of Business of the Company 35 No Solicitation 38 Article 5 ADDITIONAL AGREEMENTS 39 Stockholder Approval 39 Access to Information 39 Confidentiality 40 Approvals 40 Notification of Certain Matters 40 Additional Documents and Further Assurances; Cooperation 41 Intellectual Property 41 Expenses 41 Public Disclosure 41 Termination of 401(k) Plans 42 Tax Matters 42 Directors’ and Officers’ Indemnification and Insurance 42 Termination of Affiliate Contracts 43 280G Waiver 43 Employees and Contractors 43 Company Equity Awards 44 Termination of Financing Statements 44 Transfer of Shares 44 Article 6 Tax Matters 44 Allocation of Taxes 44 Tax Contests 45 Cooperation 45 Certain Taxes and Fees 45 FIRPTA 46 Article 7 INDEMNIFICATION 46 Indemnification Holdback 46 Survival 47 Indemnity 47 Special Holdback Indemnity 48 ii Limitations on Indemnification 48 Indemnification Claims. 49 Resolution of Conflicts 50 Stockholder Representative; Expense Fund. 50 Actions of the Stockholder Representative 51 Third-Party Claims 52 Tax Effect of Indemnification Payments 52 Tax Indemnification 52 Effect of Investigation 52 Sole and Exclusive Remedy 53 Article 8 CONDITIONS TO THE MERGER 53 Conditions to Obligations of Each Party to Effect the Merger 53 Additional Conditions to Obligations of the Company 53 Additional Conditions to the Obligations of Acquirer and Merger Sub 54 Article 9 TERMINATION, AMENDMENT AND WAIVER 56 Termination 56 Effect of Termination 56 Amendment 57 Extension; Waiver 57 Article 10 MISCELLANEOUS PROVISIONS 57 Notices 57 Entire Agreement 58 Further Assurances; Post-Closing Cooperation 59 Remedies 59 Third Party Beneficiaries 59 Invalid Provisions 59 Governing Law 59 Headings 59 Counterparts; Electronic Transmission 59 Specific Enforcement 59 No Rescission 60 Construction 60 Privileged Communications and Work Product 60 Article 11 DEFINITIONS 61 Definitions 61 Exhibits Exhibit A-1 Form of Letter of Acknowledgement Exhibit A-2 Form of Noncompetition Agreement Exhibit B-1 Form of Written Consent iii Exhibit B-2 Form of Stockholder Agreement Exhibit C Certificate of Merger Exhibit D-1 Form of Option Acknowledgement Exhibit D-2 Form of Warrant Acknowledgement Exhibit E-1 Form of Acquirer Officers’ Certificate Exhibit E-2 Form of Acquirer Secretary’s Certificate Exhibit F-1 Form of Company Officers’ Certificate Exhibit F-2 Form of Company Secretary’s Certificate Schedule A Specified Liabilities Schedule B Key Employees Schedule C Knowledge Individuals Schedule D Company Paid Payables Schedule E Specified Party Schedule F Special Claims Schedule 5.13 Affiliate Contracts Schedule 8.3(d) Third Party Consents iv AGREEMENT AND PLAN OF MERGER THIS AGREEMENT AND PLAN OF MERGER is made and entered into as of November 4, 2015, by and among SIGMA DESIGNS, INC., a California corporation (“ Acquirer ”), TORREY ACQUISITION CORP., a Delaware corporation and wholly owned subsidiary of Acquirer (“ Merger Sub ”), BRETELON, INC., a Delaware corporation (the “ Company ”) and FORTIS ADVISORS LLC, a Delaware limited liability company, as Stockholder Representative (the “ Stockholder Representative ”). Capitalized terms used and not otherwise defined herein have the meanings set forth in Article 11. RECITALS: A. The Boards of Directors of each of Acquirer, Merger Sub and the Company have approved this Agreement, and deem it advisable and in the best interests of their respective stockholders to effect the merger hereafter provided for herein, in which Merger Sub would merge with and into the Company and the Company would become a wholly owned subsidiary of Acquirer (the “ Merger ”) and, in furtherance thereof, have approved the Merger, this Agreement and the transactions contemplated hereby. B. Concurrently with the execution of this Agreement and as a material inducement to the willingness of Acquirer to enter into this Agreement, the Key Employees shall have executed and delivered to Acquirer a Letter of Acknowledgement in substantially the form attached hereto as Exhibit A-1 (the “ Letter of Acknowledgement ”) pursuant to which each Key Employee has acknowledged that he or she has been informed of the Merger and that he or she has no current intent to terminate his or her employment with the Company prior to or on the date of Closing. Additionally, concurrently with the execution of this Agreement and as a material inducement to the willingness of Acquirer to enter into this Agreement, the individuals listed on Schedule C shall have executed and delivered to Acquirer, a Noncompetition Agreement in substantially the form attached hereto as Exhibit A-2 , to be effective upon the Closing (the “ Noncompetition Agreements ”). C. Within twenty-four (24) hours of the execution of this Agreement, and as a material inducement to the willingness of Acquirer to enter into this Agreement, stockholders of the Company constituting the Required Stockholder Approval will execute and deliver (i) written consents in the form attached hereto as Exhibit B -1 (the “ Written Consent ”) and (ii) a stockholder agreement substantially in the form attached hereto as Exhibit B-2 (the “ Stockholder Agreement ”). D. The Company and Acquirer desire to make certain representations, warranties, covenants and agreements in connection with the Merger. E. Pursuant to the Merger, among other things, and subject to the terms and conditions of this Agreement, (i) each outstanding share of Company Common Stock that is issued and outstanding immediately prior to the Effective Time shall be converted into the right to receive the Closing Per Share Amount and, subject to the indemnification provisions set forth in Article 7, the Holdback Per Share Amount, the Special Holdback Per Share Amount and the Expense Fund Per Share Amount, and (ii) all outstanding Company Options and Company Warrants shall be cancelled and converted into the right to receive a portion of the Total Purchase Price on the terms and subject to the conditions set forth herein. 1 F. Acquirer will withhold the Holdback Amount and Special Holdback Amount, the release of which will be contingent upon the occurrence of certain events and the satisfaction of certain conditions as set forth in Article 7. NOW, THEREFORE, in consideration of the covenants, promises, representations and warranties set forth herein, and for other good and valuable consideration (the receipt and sufficiency of which are hereby acknowledged by the parties), intending to be legally bound hereby, the parties agree as follows: Article 1 THE MERGER 1.1 The Merger . At the Effective Time and upon the terms and subject to the conditions of this Agreement and the applicable provisions of the Delaware Code, Merger Sub shall be merged with and into the Company by filing a certificate of merger with the Secretary of State of the State of Delaware in substantially the form attached hereto as ExhibitC (the “ Certificate of Merger ”), whereupon the separate corporate existence of Merger Sub shall cease, and the Company shall continue as the surviving corporation. The Company is sometimes referred to herein as the “ Surviving Corporation .” 1.2 Effective Time . Unless this Agreement is earlier terminated pursuant to Section9.1 hereof, the closing of the Merger (the “ Closing ”) will take place no later than three (3) Business Days following satisfaction or waiver of the conditions set forth in Article 8, at the offices of Pillsbury WinthropShaw Pittman LLP, 2550Hanover Street, Palo Alto, California, unless another place or time is agreed to by Acquirer and the Company (the “ Closing Date ”). On the Closing Date, the parties hereto shall cause the Merger to be consummated by filing the Certificate of Merger (or like instrument) with the Secretary of State of the State of Delaware, in accordance with the relevant provisions of Delaware Code (the time of acceptance by the Secretary of State of the State of Delaware of such filing or such later time as may be agreed to by the parties and set forth in the Certificate of Merger being referred to herein as the “ Effective Time ”). 1.3 Effect of the Merger on Constituent Corporations . At the Effective Time, the effect of the Merger shall be as provided in the applicable provisions of Delaware Code. Without limiting the generality of the foregoing, and subject thereto, at the Effective Time, all the property, rights, privileges, powers and franchises of Merger Sub and the Company shall vest in the Surviving Corporation, and all debts, liabilities, obligations, restrictions, disabilities and duties of Merger Sub and the Company shall become the debts, liabilities, obligations, restrictions, disabilities and duties of the Surviving Corporation. 1.4 Certificate of Incorporation and Bylaws of Surviving Corporation . (a) At the Effective Time, the certificate of incorporation of Surviving Corporation, as in effect immediately prior to the Effective Time, shall be amended and restated in its entirety as of the Effective Time to conform to the certificate of incorporation of Merger Sub as in effect immediately prior to the Effective Time until thereafter amended as provided by law and such certificate of incorporation and bylaws of the Surviving Corporation. 2 (b)At the Effective Time, the bylaws of Surviving Corporation, as in effect immediately prior to the Effective Time, shall be amended and restated in its entirety as of the Effective Time to conform to the bylaws of Merger Sub as in effect immediately prior to the Effective Time until thereafter amended as provided by such bylaws, the certificate of incorporation and applicable Legal Requirements. Directors and Officers of Surviving Corporation . The directors of Merger Sub immediately prior to the Effective Time shall be the directors of the Surviving Corporation, each to hold office in accordance with the certificate of incorporation and bylaws of the Surviving Corporation. The officers of Merger Sub immediately prior to the Effective Time shall be the officers of the Surviving Corporation, each to hold office in accordance with the bylaws of the Surviving Corporation. Effects on Capital Stock; Conversion . (a) Conversion of Merger Sub Stock . At the Effective Time, each share of common stock of Merger Sub that is issued and outstanding immediately before the Effective Time will be converted into one validly issued, fully paid and nonassessable share of common stock of the Surviving Corporation, and the shares of the Surviving Corporation into which the shares of common stock of Merger Sub are so converted shall be the only shares of Company Common Stock that are issued and outstanding immediately after the Effective Time. Each certificate evidencing ownership of shares of common stock of Merger Sub will evidence ownership of such shares of common stock of the Surviving Corporation. (b) Conversion of Company Common Stock . Each share of Company Common Stock that is issued and outstanding immediately before the Effective Time (excluding Dissenting Shares), will, by virtue of the Merger, and without further action on the part of any holder thereof, be automatically converted into the right to receive, and shall be exchangeable for (subject to Article 7): (i)at the Effective Time, the Closing Per Share Amount; (ii)on the Special Holdback Distribution Date, any amounts that become payable in respect of such shares of Company Common Stock in the future from the Special Holdback Amount, as provided in this Agreement and subject to the contingencies specified herein; (iii)on the Holdback Distribution Date, any amounts that become payable in respect of such shares of Company Common Stock in the future from the Holdback Merger Consideration, as provided in this Agreement and subject to the contingencies specified herein; and (iv)on the Expense Fund Distribution Date, any amounts that may become payable in respect of such shares of Company Common Stock in the future from the Expense Fund, as provided in this Agreement and subject to the contingencies specified herein. 3 (c) Cash Rounding . The amount of cash each holder of Company Common Stock is entitled to receive pursuant to Section 1.6(b) for the shares of Company Common Stock held by such holder as of immediately prior to the Effective Time shall be rounded to the nearest cent and computed after aggregating cash amounts for all shares of Company Common Stock represented by any stock certificates held by such holder of Company Common Stock. 1.7 Company Options and Company Warrants . (a) Company Options . At the Effective Time, each Vested Company Option that is unexpired, unexercised and outstanding and that is held by a Person who has executed and delivered to Acquirer an Option Acknowledgment (as defined below) at least one (1) business day prior to the Effective Time shall, on the terms and subject to the conditions set forth in this Agreement, be, by virtue of the Merger and without any action on the part of Acquirer, Merger Sub, the Company, the holder of the Vested Company Option or any other Person, cancelled, and each holder of a Vested Company Option shall cease to have any rights with respect thereto other than the right to receive, upon the delivery to the Acquirer of an Option Acknowledgment (as defined below) by the holder of such Vested Company Option (i) an amount in cash, without interest, equal to the product of (x) the aggregate number of shares of Company Common Stock subject to such Vested Company Option, multiplied by (y) the excess of the Closing Per Share Amount over the per share exercise price under such Vested Company Option, and (ii) any amounts that may become payable in respect of such Vested Company Options in the future from the Holdback Merger Consideration, Special Holdback Amount or Expense Fund Amount as provided in this Agreement, at the Holdback Distribution Date, Special Holdback Distribution Date or Expense Fund Distribution Date and subject to the contingencies specified herein. After the Effective Time, each holder of a Vested Company Option shall only be entitled to the payments described in this Section 1.7(a). At the Effective Time, all Company Options other than Vested Company Options subject to an effective and timely Option Acknowledgment shall be cancelled and extinguished without any consideration, the Company Stock Plan shall be terminated and no Person shall have any contractual or other right to acquire Company Common Stock pursuant to Company Stock Options. (b) Company Warrants . At the Effective Time, each Company Warrant that is unexpired, unexercised and outstanding shall, on the terms and subject to the conditions set forth in this Agreement, be, by virtue of the Merger and without any action on the part of Acquirer, Merger Sub, the Company, the holder of the Company Warrant or any other Person, cancelled, and each holder of a Company Warrant shall cease to have any rights with respect thereto other than the right to receive, upon the delivery to the Acquirer of a Warrant Acknowledgement (as defined below) by the holder of such Company Warrant (i) an amount in cash, without interest, equal to the product of (x) the aggregate number of shares of Company Common Stock subject to such Company Warrant, multiplied by (y) the excess of the Closing Per Share Amount over the per share exercise price under such Company Warrant, and (ii) any amounts that may become payable in respect of such Company Warrants in the future from the Holdback Merger Consideration, Special Holdback Amount or Expense Fund Amount as provided in this Agreement, at the Holdback Distribution Date, Special Holdback Distribution Date and Expense Fund Distribution Date and subject to the contingencies specified herein. After the Effective Time, each holder of a Company Warrant shall only be entitled to the payments described in this Section 1.7(b). 4 (c) The holders of all outstanding Company Options shall have executed and delivered to Acquirer waivers, in the form attached hereto as Exhibit D-1 (an “ Option Acknowledgement ”), and the holders of all outstanding Company Warrants shall have executed and delivered to Acquirer waivers, in the form attached hereto as Exhibit D-2 (a “ Warrant Acknowledgement ”), accepting the consideration provided by this Section 1.7 in lieu of any other consideration that might be claimed by any such holder, unconditionally and irrevocably waiving and releasing all right or claim that such holder might have or assert in respect of such consideration, and acknowledging that the Vested Company Options and Company Warrants shall terminate upon and may not be exercised after the Closing Date. Dissenting Shares . (a) Notwithstanding any provision of this Agreement to the contrary, any shares of Company Common Stock held by a holder who has demanded and perfected appraisal rights for such shares in accordance with the Delaware Code and who, as of the Effective Time, has not effectively withdrawn or lost such appraisal or dissenters’ rights (“ Dissenting Shares ”) shall not be converted into or represent a right to receive the Closing Per Share Amount, Holdback Per Share Amount, Special Holdback Per Share Amount or Expense Fund Amount pursuant to Section 1.6, but the holder thereof shall only be entitled to such rights and to receive such consideration funded solely from Acquirer as are granted by the Delaware Code. (b) Notwithstanding the provisions of Section 1.8(a) above, if any holder of shares of Company Common Stock who demands appraisal of such shares under the Delaware Code shall effectively withdraw or lose (through failure to perfect or otherwise) the right to appraisal, then, as of the later of (i)the Effective Time or (ii)the occurrence of such event, such holder’s shares shall automatically be converted into and represent only the right to receive the Closing Per Share Amount, Holdback Per Share Amount, Special Holdback Per Share Amount and Expense Fund Per Share Amount as provided in Section 1.6, without interest thereon, upon surrender to the Company of the certificate representing such shares in accordance with Section1.9. (c) The Company shall give Acquirer (i)prompt notice of its receipt of any written demands for appraisal of any shares of Company Common Stock, withdrawals of such demands, and any other instruments relating to the Merger served pursuant to the Delaware Code and received by the Company and (ii)the opportunity to participate in all negotiations and proceedings with respect to demands for appraisal under the Delaware Code. The Company shall not, except with the prior written consent of Acquirer or as may be required under applicable Legal Requirements, voluntarily make any payment with respect to any demands for appraisal of Company Common Stock or offer to settle or settle any such demands. 5 1.9 Payment. (a) Payment Agent . A party to be selected jointly by the Company and Acquirer, with consent to such selection not to be unreasonably withheld, conditioned or delayed, shall act as payment agent (the “ Payment Agent ”). (b) Payment Schedule . At the Closing, the Company shall deliver to Acquirer a definitive Payment Schedule (the “ Payment Schedule ”) certified by the Chief Executive Officer of the Company and accurately setting forth: (i) the Aggregate Merger Consideration, the Specified Liabilities, the Acquirer Loan Amount, the Company Third Party Expenses, the Total Purchase Price, the Closing Merger Consideration, the Holdback Merger Consideration, the Fully Diluted Share Number, the Closing Per Share Amount, the Holdback Per Share Amount, the Special Holdback Per Share Amount and Expense Fund Per Share Amount, (ii) the name, address and email address (to the extent available) of each holder of shares of Company Common Stock immediately prior to the Effective Time, the number of shares of Company Common Stock held by each Effective Time Holder as of the Effective Time, and the portion of the Closing Merger Consideration, Holdback Merger Consideration, Special Holdback Amount and Expense Fund Amount such holder may be entitled to receive, (iii) the name, address and email address (to the extent available) of each holder of Vested Company Options and Company Warrants as of immediately prior to the Effective Time, the number of shares of Company Common Stock for which such Vested Company Options and Company Warrants can be exercised by each such holder immediately prior to the Effective Time, the respective exercise prices of such Vested Company Options and Company Warrants, and the portion of the Closing Merger Consideration, Holdback Merger Consideration, Special Holdback Amount and Expense Fund Amount such holder may be entitled to receive; and (iv) each Effective Time Holder’s Pro Rata Share. A preliminary version of the Payment Schedule shall be provided by the Company to Acquirer at least three (3) business days prior to the Closing. Additionally, so that both parties are in agreement as to the calculations and flow of funds, concurrently with the execution of this Agreement, the Company shall provide to Acquirer a form of Payment Schedule which sets forth the items in (i) through (iv) above, using assumptions where appropriate. (c) Acquirer to Provide Cash . On Closing, Acquirer shall (i) pay in cash, by wire transfer, the Specified Liabilities and Company Third Party Expenses to the Company who shall promptly pay such applicable amounts to vendors unless the Company and Acquirer otherwise agree for Acquirer to make any such payments directly, in the amounts and pursuant to the wire instructions indicated on the Payment Schedule, provided, however, that Acquirer shall withhold $1,000,000 of the amounts owed to Synapse Design Automation, Inc. (“ Synapse ”) set forth on Schedule A or otherwise, and such amount shall become due and payable directly from Acquirer to Synapse in three parts when certain milestones are reached, as provided in the Amendment (as defined in Section 8.3(o)), (ii) deliver to the Payment Agent, by wire transfer, cash in an amount sufficient to permit payment of the applicable portion of the Closing Merger Consideration to the holders of Company Common Stock outstanding immediately prior to the Effective Time, calculated as set forth in Section 1.6, (iii) deliver to the Company, by wire transfer, for payment through the Company’s payroll, cash in an amount sufficient to permit the payment of the applicable portion of the Closing Merger Consideration to the holders of Vested Company Options held by Company employees, calculated as set forth in Section 1.7(a), and (iv) deliver to the Stockholder Representative the Expense Fund Amount. For the sake of clarity, (x) Acquirer shall retain the Acquirer Loan Amount in full satisfaction of all amounts owed by the Company to Acquirer pursuant to the Acquirer Loan, and thereafter the Acquirer Loan shall be deemed paid in full, and (y) Acquirer shall remit funds payable to holders of Company Warrants and Vested Company Options held by non-employees as set forth in Sections 1.7(a) and 1.7(b) directly to such holders. 6 1.10 Surrender of Certificates (a) Exchange Procedures . Promptly after the Effective Time, but in any event, within three (3) business days thereafter, the Payment Agent shall mail or otherwise deliver to each holder of record of Company Common Stock, whose shares were converted into the right to receive the Closing Merger Consideration pursuant to Section 1.6, (i)a letter of transmittal in the form to be agreed upon by Acquirer and the Company (which shall specify that delivery shall be effected, and risk of loss and title to the Certificates shall pass, only upon receipt of the Certificates by the Payment Agent), such agreement not be unreasonably withheld (the “ Letter of Transmittal ”); (ii)such other customary documents as may be required pursuant to such instructions; and (iii)instructions for use in effecting the surrender of the certificate or certificates (the “ Certificates ”) that immediately prior to the Effective Time represented outstanding shares of Company Common Stock. Upon surrender of a Certificate for cancellation to the Payment Agent, together with such Letter of Transmittal and other documents, duly completed and validly executed in accordance with the instructions thereto, the holder of such Certificate shall be entitled to receive in exchange therefor an amount in cash equal to the portion of the Closing Merger Consideration that such holder has the right to receive pursuant to Section 1.6. The Certificate so surrendered shall forthwith be canceled. Until so surrendered, each outstanding Certificate that prior to the Effective Time represented shares of Company Common Stock will be deemed from and after the Effective Time, for all corporate purposes other than the payment of dividends, to evidence the right to receive the portion of the Closing Merger Consideration, Holdback Merger Consideration, Special Holdback Amount and Expense Fund Amount which shall be issued for such Company Common Stock. (b) Transfers of Ownership . At the Effective Time, the stock transfer books of the Company shall be closed, and there shall be no further registration of transfers of Company Common Stock thereafter on the records of the Company. (c) No Liability . Notwithstanding anything to the contrary in this Section1.10, neither the Payment Agent nor any party hereto shall be liable to any Person for any amount properly paid to a public official pursuant to any applicable abandoned property, escheat or similar law. (d) Dissenting Shares . The provisions of this Section1.10 shall also apply to Dissenting Shares that lose their status as such, except that the obligations of Acquirer under this Section1.10 shall commence on the date of loss of such status and the holder of such shares shall be entitled to receive in exchange for such shares the Closing Merger Consideration, Holdback Merger Consideration, Special Holdback Amount and Expense Fund Amount to which such holder is entitled pursuant to Section 1.6 hereof. (e) No Further Ownership Rights in Target Capital Stock . The Closing Merger Consideration delivered upon the surrender for exchange of shares of Company Common Stock and, if and when paid, the Holdback Merger Consideration, Special Holdback Amount and Expense Fund Amount, in accordance with the terms hereof shall be deemed to have been issued in full satisfaction of all rights pertaining to such shares of Company Common Stock, and there shall be no further registration of transfers on the records of the Surviving Corporation of shares of Company Common Stock which were outstanding immediately prior to the Effective Time. If, after the Effective Time, Certificates are presented to the Surviving Corporation for any reason, they shall be canceled and exchanged as provided in this Section1.10. 7 (f) Lost, Stolen or Destroyed Certificates . In the event any Certificates shall have been lost, stolen or destroyed, the Payment Agent shall issue in exchange for such lost, stolen or destroyed Certificates, upon the making of an affidavit of that fact by the holder thereof, such Closing Merger Consideration as may be required pursuant to Section 1.6; provided , however , that Acquirer or the Payment Agent may, in its reasonable discretion and as a condition precedent to the issuance thereof, require the owner of such lost, stolen or destroyed Certificates to deliver a bond in such sum as it may reasonably direct as indemnity against any claim that may be made against Acquirer, the Payment Agent or the Surviving Corporation with respect to the Certificates alleged to have been lost, stolen or destroyed. Action; Further Action . If, at any time after the Effective Time, any such further action is necessary or desirable to carry out the purposes of this Agreement or to vest the Surviving Corporation with full right, title and possession to all assets, property, rights, privileges, powers and franchises of the Company, or to effect the assignment to the Surviving Corporation of any and all Company Intellectual Property created by a founder, employee or consultant of the Company, or to complete and prosecute all domestic and foreign intellectual property filings related to such Company Intellectual Property, the officers and directors of the Surviving Corporation are fully authorized to take, and will take, all such lawful and necessary action. 1.12 Withholding Rights . Each of the Surviving Corporation and Acquirer (or its designated affiliate or payroll agent) shall be entitled to deduct and withhold from the consideration otherwise payable to any Person pursuant to this Article 1 such amounts as it is required to deduct and withhold with respect to the making of such payment under any provision of federal, state, local or foreign tax law. To the extent that amounts are so withheld by the Surviving Corporation or Acquirer, as the case may be, such withheld amounts shall be treated for all purposes of this Agreement as having been paid to the Person to whom such amounts would otherwise have been paid. Article 2 REPRESENTATIONS AND WARRANTIES OF THE COMPANY Subject to the exceptions set forth in the Disclosure Schedule (each of which exceptions, in order to be effective, shall either (i) clearly indicate the Section and, if applicable, the Subsection of this Article 2 to which it relates, or (ii) the applicability thereof shall be reasonably apparent to such Section(s) or Subsection(s)) delivered herewith and dated as of the date hereof, the Company hereby represents and warrants to Acquirer as follows: 8 2.1 Organization and Qualification; Subsidiaries . (a) The Company is a corporation duly organized, validly existing and in good standing under the Laws of the jurisdiction of its incorporation, and has full corporate power and authority to (i) conduct its business as now conducted; (ii) to own, use, license and lease its Assets and Properties; and (iii) to perform its obligations under all Contracts to which it is a party. The Company is duly qualified or licensed to do business and is in good standing as a foreign corporation in each jurisdiction in which the ownership, use, licensing or leasing of its Assets and Properties, or the conduct or nature of its business, makes such qualification, licensing or admission necessary, except for such failures to be so duly qualified or licensed and in good standing that could not reasonably be expected to have a Material Adverse Effect on the Company. Section 2.1 of the Disclosure Schedule sets forth each jurisdiction where the Company is so qualified or licensed to do business and separately lists each other jurisdiction in which the Company owns, uses, licenses or leases its Assets and Properties, or conducts business or has employees or engages independent contractors. (b) The Company does not directly or indirectly own any equity or similar interest in, or any interest convertible or exchangeable or exercisable for, any equity or similar interest in, any Person. 2.2 Authority Relative to this Agreement . Subject only to the requisite approval of the Merger and this Agreement and the transactions contemplated hereby by the stockholders of the Company, the Company has full corporate power and authority to execute and deliver this Agreement and each agreement contemplated hereby, to perform its obligations hereunder and thereunder and to consummate the transactions contemplated hereby and thereby. The Company’s board of directors has (i)approved this Agreement, (ii) unanimously recommended as of the date of this Agreement that the stockholders of the Company approve this Agreement and the transactions contemplated hereby, and otherwise approve, adopt and agree to the matters set forth in the Written Consent, and (iii) directed that this Agreement and the transactions contemplated hereby be submitted for a vote of the stockholders of the Company in order to obtain the Required Stockholder Approvals, and no such determination, recommendation or direction of the board of directors of the Company has been withdrawn, amended, modified or terminated. After obtaining the Required Stockholder Approvals, no other approvals of any holders of Company Common Stock in their capacity as holders of Company Common Stock are necessary in connection with the consummation by the Company of the transactions contemplated hereby (including the Merger) pursuant to applicable Legal Requirements and the Company’s certificate of incorporation or bylaws. The execution and delivery by the Company of this Agreement and the consummation by the Company of the transactions contemplated hereby and thereby, and the performance by the Company of its obligations hereunder and thereunder, have been duly and validly authorized by all necessary action by the board of directors of the Company, and no other action on the part of the board of directors of the Company is required to authorize the execution, delivery and performance of this Agreement and the consummation by the Company of the transactions contemplated hereby and thereby. This Agreement has been or will be, as applicable, duly and validly executed and delivered by the Company and, assuming the due authorization, execution and delivery hereof by Acquirer, and constitutes or will constitute, as applicable, a legal, valid and binding obligation of the Company enforceable against the Company in accordance with its respective terms, except as the enforceability thereof may be limited by bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or other similar Laws relating to the enforcement of creditors’ rights generally and by general principles of equity. 9 2.3 Capital Stock . (a) As of the date hereof, the authorized capital stock of the Company consists only of 45,000,000 shares of Company Common Stock, $0.0001 par value per share, of which 39,704,495 shares of Company Common Stock are issued and outstanding. Except for the Company Warrants and shares of Company Common Stock reserved for issuance pursuant to the Company Stock Plan, there are not outstanding any options, warrants, rights (including conversion or preemptive rights and rights of first refusal), or agreements for the purchase or acquisition from the Company of, or obligations by the Company to issue, any shares of its capital stock or any securities convertible into or ultimately exchangeable or exercisable for any shares of the Company’s Capital Stock. The Company has reserved an aggregate of 3,944,000 shares of Company Common Stock for issuance to employees, directors and consultants of the Company pursuant to the Company Stock Plan. Of such reserve, there are (i)114,697 shares of Company Common Stock issued and outstanding as a result of exercises of options granted under the Company Stock Plan, (ii)2,329,392 outstanding options to purchase shares of Company Common Stock under the Company Stock Plan, and (iii) 1,499,911 shares of Company Common Stock available for future grant under the Company Stock Plan. All such outstanding options have been issued in compliance with state and federal securities laws. There are zero (0) outstanding Unvested Company Options. The Company is not a party or subject to any agreement or understanding, and, to the best of the Company’s Knowledge, there is no agreement or understanding between any Persons that affects or relates to the voting or giving of written consents with respect to any security or the voting by a director of the Company. (b)The Company has delivered to Acquirer a spreadsheet (the “ Spreadsheet ”) which sets forth, as of the date hereof, with regard to each Person that is the registered owner of any shares of Company Common Stock and/or any Company Equity Award: (i) the name, addresses and where available, tax identification number for each such Person; (ii) the number of shares of Company Common Stock held by such Person and the applicable certificate number for the certificate representing such shares; and (iii) the Company Equity Awards held by such Person, the exercise price, vesting status and vesting schedule of such Company Equity Award, and whether such Company Equity Award is subject to any acceleration of vesting. (c) The number of such shares of Company Common Stock set forth on the Spreadsheet as being so owned, or subject to Company Equity Awards so owned, by each Person will constitute the record ownership of such Person in the issued and outstanding capital stock, voting securities or other securities of the Company. As of the Effective Time, no Person not disclosed in the Spreadsheet owns or will have a right to acquire any shares of Company Common Stock or Company Equity Awards from the Company. In addition, the shares of Company Common Stock or the Company Equity Awards disclosed in the Spreadsheet will be, as of the Effective Time, free and clear of any Encumbrances created by the certificate of incorporation or bylaws of the Company or any Contract to which the Company is a party or by which it is bound. Except as set forth on the Spreadsheet, there are no other shares of Company Common Stock or Company Equity Awards outstanding and there are no other Company Equity Awards, call, puts, derivative or convertible securities or any other right or commitment to (otherwise than pursuant to this Agreement) purchase, transfer, deliver or be issued equity securities of the Company or other securities convertible into shares of Company Common Stock. Section 2.3(c) of the Disclosure Schedule contains a true, complete and accurate list of each stock option plan, restricted stock or other equity-related stock plan of the Company (collectively, the “ Company Stock Plans ”). 10 (d) All issued shares of Company Common Stock are, and any of the shares of Company Common Stock issued upon exercise of the Company Options or Company Warrants (subject to receipt of the exercise prices as provided therein) will be, validly issued and fully paid and not subject to repurchase or any rights of preemption or right of first refusal and not subject to any co-sale right, right of participation, right of first offer, option or other restriction on transfer applicable to any Company Common Stock, except as otherwise set forth in the Company’s certificate of incorporation and bylaws. All outstanding securities of the Company have been issued in compliance with applicable Legal Requirements, including all applicable U.S. and foreign securities laws. 2.4 Company Financial Statements . (a) The Company has delivered to Acquirer its consolidated financial statements for the two fiscal years ended December 31, 2013 and December 31, 2014, and interim financial statements as of the Balance Sheet Date and the related financial statements for the nine months then ended (including, in each case, balance sheets, statements of operations and statements of cash flows) (collectively, the “ Financial Statements ”), which are included as Schedule2.4(a) of the Disclosure Schedule. The Financial Statements (i)are derived from and in accordance with the books and records of the Company, (ii)complied as to form in all material respects with applicable accounting requirements with respect thereto as of their respective dates, (iii)have been prepared in accordance with generally accepted accounting principles as applied by the Company on a consistent basis (the “ Company Accounting Principles ”) (except that the unaudited Financial Statements do not contain footnotes) throughout the periods indicated and consistent with each other, and (iv)fairly present the financial condition of the Company at the dates therein indicated and the results of operations and cash flows of the Company for the periods therein specified (subject, in the case of unaudited interim period financial statements, to normal recurring year-end audit adjustments, none of which individually or in the aggregate will be material in amount). The Company does not have any Liabilities of any nature other than (A)those set forth or adequately provided for in the balance sheet included in the Financial Statements as of September 30, 2015 (the “ Balance Sheet ”), (B)those incurred in the conduct of the Company’s business since September 30, 2015 (the “ Balance Sheet Date ”) in the ordinary course of business consistent with past practice that are of the type that ordinarily recur and, individually or in the aggregate, are not material in nature or amount and do not result from any breach of Contract, tort or violation of law and (C)those incurred by the Company in connection with the execution of this Agreement. Except for Liabilities reflected in the Financial Statements, the Company has no off-balance sheet Liability of any nature to, or any financial interest in, any third party or entities, the purpose or effect of which is to defer, postpone, reduce or otherwise avoid or adjust the recording of debt expenses incurred by the Company. All reserves that are set forth in or reflected in the Balance Sheet have been established in accordance with the Company Accounting Principles consistently applied. 11 (b) The Company has established and maintains a system of internal accounting controls sufficient to provide reasonable assurances (i)that transactions, receipts and expenditures of the Company are being executed and made only in accordance with appropriate authorizations of management and the Company Board, (ii) that transactions are recorded as necessary (A) to permit preparation of financial statements in conformity with the Company Accounting Principles consistently applied and (B) to maintain accountability for assets, (iii) regarding prevention or timely detection of unauthorized acquisition, use or disposition of the assets of the Company and (iv) that the amount recorded for assets on the books and records of the Company is compared with the existing assets at reasonable intervals and appropriate action is taken with respect to any differences. Neither the Company, the Company’s independent auditors nor, to the knowledge of the Company, any current or former employee, consultant or director of the Company, has identified or been made aware of any fraud, whether or not material, that involves the Company’s management or other current or former employees, consultants directors of the Company who have a role in the preparation of financial statements or the internal accounting controls utilized by the Company, or any claim or allegation regarding any of the foregoing. Neither the Company, nor, to the knowledge of the Company, any director, officer, employee, auditor, accountant or representative of the Company has received or otherwise had or obtained knowledge of any material complaint, allegation, assertion or claim, whether written or oral, in each case, regarding deficient accounting or auditing practices, procedures, methodologies or methods of the Company or its respective internal accounting controls or any material inaccuracy in the Company’s financial statements. No attorney representing the Company, whether or not employed by the Company, has reported to the Company Board or any committee thereof or to any director or officer of the Company evidence of a material violation of securities laws, breach of fiduciary duty or similar violation by the Company or any of its officers, directors, employees or agents. At the Balance Sheet Date, there were no material loss contingencies (as such term is used in Statement of Financial Accounting Standards No.5 ( “ Statement No.5 ”) issued by the Financial Accounting Standards Board in March 1975) that are not adequately provided for in the Balance Sheet as required by said Statement No.5. There has been no change in the Company accounting policies since the Company’s inception, except as described in the Financial Statements. (c) Schedule2.4(c) of the Disclosure Schedule sets forth the names and locations of all banks, trust companies, savings and loan associations and other financial institutions at which the Company maintains accounts of any nature and the names of all Persons authorized to draw thereon or make withdrawals therefrom. (d) Schedule 2.4(d) of the Disclosure Schedule sets forth a true, correct and complete list of all Indebtedness of the Company, including, for each item of Indebtedness, the Contract governing the Indebtedness and the interest rate, maturity date and any assets or properties securing such Indebtedness. All Indebtedness of the Company may be prepaid at the Closing without penalty under the terms of the Contracts governing such Indebtedness. Books and Records; Organizational Documents . The minute books and stock record books and other similar records of the Company have been made available previously to Acquirer or its counsel prior to the execution of this Agreement, are complete and correct in all material respects and have been maintained in accordance with sound business practices. Such minute books contain a true and complete record of all material actions taken at all meetings and by all written consents in lieu of meetings of the directors, stockholders and committees of the board of directors of the Company from the date of the Company’s organization through the date hereof. The Company has prior to the execution of this Agreement made available to Acquirer true and complete copies of its certificate of incorporation and bylaws, both as amended through the date hereof. The Company is not in violation of any provisions of its certificate of incorporation or bylaws. 12 2.6 Ordinary Course and No Material Adverse Change . (a) Since the Balance Sheet Date and through the date hereof, the business of the Company has been conducted only in the ordinary course of business, consistent with past practice; and during such period no dividend or distribution has been declared or made by the Company; and during such period there has not occurred any Material Adverse Effect on the Company and the Company has not agreed to or arranged to do any of the foregoing. (b)Since the Balance Sheet Date until the date hereof, the Company has not: (i)incurred or committed to incur any: capital expenditures in excess of $10,000 in the aggregate; or indebtedness in excess of $10,000. (ii)acquired or agreed to acquire: any asset for a consideration higher than its market value at the time of acquisition or otherwise than in the ordinary course of business or any business or substantial part of it or any share or shares in a body corporate; or (a) any right or other asset from any other Person, (b) sold or otherwise disposed of, or leased or licensed, any right or other asset to any other Person, or (c) waived or relinquished any right, except for immaterial rights or other immaterial assets acquired, leased, licensed or disposed of in the ordinary course of business and consistent with the Company’s past practices, in each case in an aggregate amount in excess of $10,000; (iii)disposed of or agreed to dispose of any of its assets or licensed any of its intellectual property, except in the ordinary course of business consistent with past practice and for full value; (iv)(a) entered into or permitted any of its material assets owned or used by it to become bound by any Contract or (b) amended or prematurely terminated, or waived any material right or remedy under, any such Contract, in each case, to the extent the aggregate value of such Contract exceeds $10,000; 13 (v)repaid wholly or in part any loan except upon the due date or dates for repayment; (vi)failed to pay or otherwise satisfy any material liabilities presently due and payable; (vii) issued any shares of Company Common Stock, increased its authorized capital stock, purchased or redeemed any shares, reduced or re-organized its share capital or agreed to do so; (viii)amended or waived any of its rights under, or permitted the acceleration of vesting under, (a) any provision of the Company Option Plan, or (b) any provision of any agreement evidencing any outstanding Company Equity Award; (ix) there has not been any material loss, damage or destruction to, or any material interruption in the use of, any of the Company’s assets (whether or not covered by insurance); (x)repurchased, redeemed or otherwise reacquired any shares of capital stock or other securities, other than reacquisition of unvested shares upon termination of employment; (xi)has written off as uncollectible, or established any extraordinary reserve with respect to, any account receivable or other indebtedness; (xii)has made any pledge of any of its assets or otherwise permitted any of its assets to become subject to any Liens, except for pledges of immaterial assets and Liens made in the ordinary course of business and consistent with the Company’s past practices; (xiii)(a) lent money to any Person (other than pursuant to routine travel and other work-related advances made to employees in the ordinary course of business), or (b) incurred or guaranteed any indebtedness for borrowed money; (xiv)(a) established or adopted any Employee Benefit Plan, (b) paid any bonus or made any profit sharing or similar payment to, or increased the amount of the wages, salary, commissions, fringe benefits or other compensation or remuneration payable to, any of its directors, officers or employees, or (c) hired any new employee; (xv)changed any of its methods of accounting or accounting practices in any respect, except as required by Law or GAAP; (xvi)made any separately filed Tax election; (xvii)commenced or settled any Legal Proceeding, or received any notice, whether written or otherwise, that any Person commenced or threatened to commence a Legal Proceeding involving the Company; 14 (xviii)entered into any material transaction or taken any other material action outside the ordinary course of business or inconsistent with past practices; (xix)increased or modified the compensation or benefits payable or to become payable by the Company to any of its directors, officers, employees or consultants (other than increases in the base salaries of employees who are not officers in an amount that does not exceed 10% of such base salaries), any material modification of any “nonqualified deferred compensation plan” within the meaning of Section 409A of the Code and Treasury Regulation 1.409A-1 et seq, or any new loans or extension of existing loans to any such Persons (other than routine expense advances to employees of the Company consistent with past practice), and the Company has not has entered into any Contract to grant or provide (nor has granted any) severance, acceleration of vesting or other similar benefits to any such Persons; and (xx)agreed or committed to take any of the actions referred to in clauses “(i)” through “(xix)” above. (c) The Company has made available previously to Acquirer any documents requested by Acquirer and relating to indebtedness, loans and other financial facilities available to the Company, and the Company has not received any written notice that the continuance of any of those facilities might be materially adversely affected or prejudiced. (d)As of the date hereof, the Company is not in default under, or in breach of, any of the material terms of any loan capital, borrowing, debenture or financial facility of the Company. (e)As of the date hereof, the Company is not, nor has the Company agreed to become, bound by any guarantee, indemnity, surety or similar commitment which has not be reflected in the Financial Statements. (f)As of the date hereof, the Company does not have any credit cards issued in its own name or that of any officer or employee of the Company or any person connected with any officer or employee. (g)The Company has not received any grants, allowances, loans or financial aid of any kind from any Government or Regulatory Authority which may become liable to be refunded or repaid in whole or in part. (h)The Company has not engaged in financing of a type which is not required to be, or has not been, shown or reflected in the Financial Statements. 2.7 Insurance Coverage . The Company has made available previously to Acquirer true, correct and complete copies of all policies of insurance issued at the request or for the benefit of the Company. Such policies are and will be outstanding and duly in force on the Closing Date and, unless the Company determines otherwise after the Closing, at least one month following the Closing Date. To the Company’s Knowledge, there are no circumstances that will (i) lead to a claim against such insurance or (ii) lead to any such insurance being revoked, violated or not renewed in the ordinary course. 15 2.8 Real Property . (a)The Company does not own any real property. (b) Section 2.8(b) of the Disclosure Schedule sets forth a list of all real property currently leased, licensed or subleased by the Company or otherwise used or occupied by the Company (the “ Leased Real Property ”). All documents related to such lease, license, sublease, use or occupation (the “ Lease Documents ”) are in full force and effect, are valid and effective in accordance with their respective terms, and there is not, under any of the Lease Documents, any material existing breach, default or event of default (or event which with notice or lapse of time, or both, would constitute a default) by the Company or, to the Company’s Knowledge, any third party under any of the Lease Documents, in each case subject to applicable bankruptcy, insolvency, reorganization, moratorium or other laws relating to or affecting the rights and remedies of creditors generally and to general principles of equity. Except as set forth on Section 2.8(b) of the Disclosure Schedule, (i) no parties other than the Company has a right to occupy any material Leased Real Property, (ii) the Leased Real Property is used only for the operation of the business of the Company, (iii) the Leased Real Property and the physical assets of the Company are, to the Company’s Knowledge, in all material respects, in good condition and repair, subject to ordinary wear and tear, (iv) the Leased Real Property is in compliance, to the Company’s Knowledge, in all material respects, with all applicable Legal Requirements and (v) to the Company’s Knowledge, the Company will not be required to incur any material cost or expense for any restoration or surrender obligations, or any other material costs otherwise qualifying as asset retirement obligations under FASB Statement of Financial Accounting Standard No. 143 “Accounting for Asset Retirement Obligations” and FASB Interpretation 47, “Accounting for Conditional Asset Retirement Obligations,” upon the expiration or earlier termination of any leases or other occupancy agreements for the Leased Real Property. (c) The Company has made available previously to Acquirer true, correct and complete copies of all Lease Documents. 16 2.9 Valid Title . Section 2.9 of the Disclosure Schedule lists all of the Company’s material tangible properties and assets, real, personal and mixed. The Company has good and valid title to, or, in the case of leased properties and assets, valid leasehold interests in, all of its material tangible properties and assets, real, personal and mixed, reflected in the latest Financial Statements, free and clear of any Liens except (a) with respect to Liens securing obligations reflected in the Financial Statements, (b) (i) statutory liens for Taxes or other payments that are not yet due and payable; (ii) statutory liens to secure obligations to landlords, lessors or renters under leases or rental agreements; (iii) deposits or pledges made in connection with, or to secure payment of, workers’ compensation, unemployment insurance or similar programs mandated by Legal Requirements; (iv) statutory liens in favor of carriers, warehousemen, mechanics and materialmen, to secure claims for labor, materials or supplies and other like liens; (v) statutory purchase money liens; and (vi) any other Permitted Liens; and (c) such imperfections of title and Liens, if any, which do not materially impair the continued use of the properties or assets subject thereto or affected thereby, or otherwise materially impair business operations at such properties. The rights, properties and assets presently owned, leased or licensed by the Company include all rights, properties and assets necessary to permit the Company to conduct its business in all material respects in the same manner as its business has been conducted as of the date hereof. 2.10 Intellectual Property . (a) Section 2.10(a) of the Disclosure Schedule lists all (1) Company Registered Intellectual Property, (2) all trademarks and service marks that the Company has used with the intent of creating or benefiting from any common law rights relating to such marks, and (3) any proceedings or actions pending as of the date hereof before any court or tribunal (including the PTO or equivalent authority anywhere in the world) related to any of the Company Registered Intellectual Property. (b) The Company has all requisite right, title and interest in or valid and enforceable rights under Contracts or Licenses to use all Company Intellectual Property necessary to the conduct of its business as currently conducted. (i)Each item of Company Intellectual Property, including all Company Registered Intellectual Property listed in Section 2.10(a) of the Disclosure Schedule, is owned exclusively by the Company (excluding Intellectual Property licensed to the Company under any License disclosed under Section 2.10(f) of the Disclosure Schedule and standard Licenses for off-the-shelf, shrink-wrap software or “open source” code that is commercially available on reasonable terms to any Person for a license fee of no more than $5,000) and is free and clear of any Liens (other than Permitted Liens). Without limiting the generality of the foregoing, the Company owns exclusively all trademarks, service marks and trade names, and applications therefore, used by the Company in connection with the operation or conduct of the business of the Company as currently conducted, including the sale of any products or technology or the provision of any services by the Company; provided, however, that the Company may use trademarks, service marks and trade names of third parties which are licensed to the Company, as disclosed under Section 2.10(f) of the Disclosure Schedule, or are in the public domain. 17 (ii)Without limiting the generality of the foregoing, the Company owns exclusively, and has good title to, each copyrighted work that is a product of the Company and each other work of authorship that the Company otherwise purports to own or is used by the Company in connection with the operation or conduct of the business of the Company as currently conducted or provision of services by the Company, other than works that the Company otherwise has sufficient rights to so use. (c) To the extent that any Company Intellectual Property has been developed or created by any Person other than the Company, the Company has a written agreement with such Person with respect thereto and the Company has either (i) obtained ownership of, and is the exclusive owner of, all such Intellectual Property by operation of law or by valid assignment of any such rights or (ii) has obtained a License under or to such Intellectual Property as disclosed under Section 2.10(f) of the Disclosure Schedule. (d) The Company has not transferred ownership of any Intellectual Property that is or was Company Intellectual Property, to any other Person. (e) To the Company’s Knowledge, the Company Intellectual Property constitutes all the currently existing Intellectual Property used in and/or necessary to the conduct of the business of the Company as it currently is conducted, including the design, development, distribution, marketing, manufacture, use, import, license, and sale of the products, technology and services of the Company (including products, technology, or services currently under development). (f) Section 2.10(f)(i) of the Disclosure Schedule lists all Contracts (including all inbound Licenses) to which the Company is a party that grant licenses to Intellectual Property, other than standard Licenses for off-the-shelf, shrink-wrap software or “open source” code that is commercially available on reasonable terms to any Person for a license fee of no more than $10,000. The Company is not in breach of, nor has it failed to perform under any of the foregoing Contracts and Licenses and, to the Company’s Knowledge, no other party to such Contracts and Licenses is in material breach of or has materially failed to perform thereunder. (g) Section 2.10(g)(i) of the Disclosure Schedule lists all Contracts, Licenses and agreements between the Company and any other Person, other than standard Licenses for off-the-shelf, shrink-wrap software or “open source” code that is commercially available on reasonable terms to any Person for a license fee of no more than $10,000, wherein or whereby the Company has agreed to, or assumed, any obligation or duty to warrant, indemnify, reimburse, hold harmless, guaranty or otherwise assume or incur any obligation or Liability or provide a right of rescission with respect to the infringement or misappropriation by the Company or such other Person of the Intellectual Property of any Person other than the Company. The Company is not in breach of, nor has it failed to perform under any of the foregoing Contracts, Licenses and agreements and, to the Company’s Knowledge, no other party to such Contracts, Licenses and agreements is in breach of or has failed to perform thereunder. 18 (h) To the Company’s Knowledge, the operation of the business of the Company as currently conducted, including the Company’s design, development, use, import, manufacture and sale of the products, technology or services (including products, technology or services currently under development) of the Company, does not (A) infringe or misappropriate the Intellectual Property of any Person, (B) violate any term or provision of any License or Contract concerning such Intellectual Property, (C) violate the rights of any Person (including rights to privacy or publicity), or (D) constitute unfair competition or an unfair trade practice under any Law, and the Company has not received written notice from any Person claiming that such operation or any act, product, technology or service (including products, technology or services currently under development) of the Company infringes or misappropriates the Intellectual Property of any Person or constitutes unfair competition or trade practices under any Law, including notice of third party patent or other Intellectual Property rights from a potential licensor of such rights, nor is the Company aware of any basis for any such claim. (i) To the Company’s Knowledge, each item of Company Registered Intellectual Property is valid and subsisting, and all necessary registration, maintenance, renewal fees, annuity fees and taxes in connection with such Registered Intellectual Property have been paid and all necessary documents and certificates in connection with such Company Registered Intellectual Property have been filed with the relevant patent, copyright, trademark or other authorities in the United States or foreign jurisdictions where the Company has filed documents for such purpose, as the case may be, for the purposes of maintaining such Registered Intellectual Property, except where such failure to pay such fees or file such documents could not reasonably be expected to have a Material Adverse Effect on the Company. In each case in which the Company has acquired ownership of any Intellectual Property rights from any Person, the Company has obtained a valid and enforceable assignment sufficient to irrevocably transfer all rights in such Intellectual Property to the Company and, to the maximum extent provided for by and required to protect the Company’s ownership rights in and to such Intellectual Property in accordance with applicable Legal Requirements, the Company has recorded each such assignment of Company Registered Intellectual Property with the relevant Governmental or Regulatory Authority, including the PTO, the U.S. Copyright Office, or their respective equivalents in any foreign jurisdiction where the Company has filed documents for such purpose, as the case may be, except where failure to do so could not reasonably be expected to have a Material Adverse Effect on the Company. To the Company’s Knowledge: (i) the Intellectual Property owned by the Company is subsisting, in full force and effect, is valid and enforceable, and (in the case of Company Registered Intellectual Property) has not expired or been cancelled or abandoned; and (ii) in the case of Company Registered Intellectual Property, all necessary prosecution, registration, maintenance and renewal fees due on or before the Closing Date have been made, and all documents, recordations and certificates, required as of the Closing Date for the purposes of maintaining such Company Registered Intellectual Property have been filed. Without limiting the foregoing, to the Company’s Knowledge, no information, materials, facts, or circumstances exist, including any information or fact that constitutes prior art, that renders any of the Company Registered Intellectual Property invalid or unenforceable, or renders any pending application for any Company Registered Intellectual Property invalid or unenforceable. The Company has not misrepresented, or failed to disclose, and is not aware of any misrepresentation or failure to disclose, any fact or circumstances in any application for any Company Registered Intellectual Property that would constitute fraud or a material misrepresentation with respect to such application or that would otherwise render any Company Registered Intellectual Property invalid or unenforceable. 19 (j) There are no Contracts or Licenses between the Company and any other Person with respect to Company Intellectual Property under which there is any dispute (or, to the Company’s Knowledge, facts that may reasonably lead to a dispute) known to the Company, including any dispute or facts that will likely lead to a dispute regarding the scope of the Intellectual Property rights granted in such Contract or License, or performance under such Contract or License, including with respect to any payments to be made or received by the Company thereunder. (k) To the Company’s Knowledge, no Person is infringing or misappropriating any Company Intellectual Property owned by the Company and (i) the Company has not has asserted or threatened in writing or orally any claim against any Person alleging any infringement, misappropriation or violation of any Intellectual Property owned by the Company and (ii) the Company is not aware of any facts or circumstances which could give rise to a such claim. (l) The Company has taken commercially reasonable steps to protect the Company’s rights in confidential information and trade secrets of the Company or provided by any other Person to the Company subject to a duty of confidentiality. Without limiting the generality of the foregoing, the Company has, and enforces, a policy requiring each employee, consultant and independent contractor to execute proprietary information, confidentiality and invention and copyright assignment agreements substantially in the form previously provided to Acquirer, all current and former employees, consultants and independent contractors of the Company have executed such an agreement and no current or former employee, consultant or contractor has excluded any works or inventions relevant to the Company’s business from his or her proprietary information, confidentiality and invention and copyright assignment agreement. (m) No Company Intellectual Property owned by the Company, or any product, technology or service of the Company, or to the Company’s Knowledge, any other Company Intellectual Property, is subject to any Order, Action or Proceeding or “march in” rights that restricts, or that is reasonably expected to restrict in any manner, the use, transfer or licensing of any Company Intellectual Property by the Company or that may affect the validity, use or enforceability of such Company Intellectual Property. (n) To the Company’s Knowledge, no (i) product, technology, service or publication authorized by the Company, (ii) material published or distributed by the Company or (iii) conduct or statement of Company constitutes obscene material, a defamatory statement or material, false advertising. (o) Neither this Agreement nor any transactions contemplated by this Agreement will result in Acquirer’s or the Surviving Corporation granting any rights or licenses with respect to the Intellectual Property of Acquirer or the Surviving Corporation to any Person pursuant to any Contract to which the Company is a party or by which any of its Assets and Properties are bound. Neither this Agreement nor any transaction contemplated by this Agreement will result in the loss of any ownership or License rights of the Surviving Corporation from and after the Closing Date in any of the Company Intellectual Property or require or obligate Acquirer or the Surviving Corporation (i) to grant to any third party any rights or licenses with respect to any Company Intellectual Property; or (ii) to pay any royalties or other amounts other than any rights, licenses and obligations due in the ordinary course under Contracts and Licenses existing on the date hereof. Neither this Agreement nor any transaction contemplated by this Agreement will give to any third party the right to terminate, in whole or in part, any material Contracts or Licenses to which the Company is a party with respect to any Intellectual Property. 20 (p) Section 2.10(p) of the Disclosure Schedule sets forth a list of all software which the Company has licensed from any third party which is used by the Company in its products, in providing services or otherwise in its business (other than standard off-the-shelf, shrink-wrap software that is commercially available on reasonable terms to any Person for a license fee of no more than $10,000). None of the Company Intellectual Property includes any software that requires as a result of the Company’s use, modification and/or distribution of such software that such software or other software that is incorporated into, derived from or distributed with such software (1) be disclosed or distributed in source code form; (2) be licensed for the purpose of making derivative works or modifications; or (3) be redistributable at no or minimal charge, including but not limited to, software licensed or distributed pursuant to any of the following licenses or distribution models similar to any of the following: (A) GNU General Public License (GPL or Lesser/Library GPL (LGPL); (B) the Artistic License ( e.g. , PERL); (C) the Mozilla Public License; (D) the Netscape Public License; (E) the Sun Community Source License (SCSL), the Sun Industry Source License (SISL) or the Apache Server License; or (F) the Common Public License. The Company has all rights necessary to the use of such software, “freeware,” “shareware” and “open source” code. (q) Section 2.10(q) of the Disclosure Schedule identifies each Contract pursuant to which the Company has deposited with an escrow agent or any other Person, any of its RTL code or computer software and code, in a form other than object code form, including related programmer comments and annotations, which may be printed out or displayed in readily human readable form (“ Source Code ”). The execution of this Agreement and the consummation of the transactions contemplated hereby will not result in a release of any Source Code owned by the Company or the grant of incremental rights to a Person with regard to such Source Code. The Company has not taken any action that will, or would reasonably be expected to, result in the disclosure or delivery of any Source Code owned by the Company under any Contract or to any third party not a party to a nondisclosure agreement with the Company. (r) The Company has taken reasonably necessary and customary steps to protect and preserve its exclusive ownership of Company Intellectual Property to the extent that it had or has the right to do so. The Company has secured valid written assignments from all consultants and employees who contributed to the creation or development of the Company Intellectual Property. In the event that a consultant is (or was) concurrently employed by the Company and a third party, the Company has taken reasonable steps to ensure that any Company Intellectual Property developed by such a consultant does not belong to and is not licensed to the third party or conflict with the third party’s employment agreement. 2.11 Contracts . (a) Section 2.11(a) of the Disclosure Schedule (with paragraph references corresponding to those set forth below) contains a true and complete list of each of the following Contracts or other arrangements (true and complete copies of which or, if none, reasonably complete and accurate written descriptions thereof, together with all amendments and supplements thereto and all waivers of any terms thereof, have been made available previously to Acquirer prior to the execution of this Agreement), to which the Company is a party or by which any of its Assets and Properties is bound: 21 (i) any Contract that is not terminable by the Company upon thirty (30) days (or less) notice by the Company without penalty or obligation to make payments based on such termination; (ii) all partnership or joint venture Contracts; (iii) all Contracts relating to Indebtedness in an amount of $10,000 (other than Permitted Indebtedness); (iv)any trust indenture, mortgage, promissory note, loan agreement or other Contract for the borrowing of money, any currency exchange, commodities or other hedging arrangement or any leasing transaction of the type required to be capitalized in accordance with GAAP (other than Permitted Indebtedness); (v)all Contracts entered into outside the ordinary course of business (A) with independent contractors, distributors, dealers, manufacturers’ representatives, sales agencies or franchisees, (B) with aggregators, manufacturers and equipment vendors, and (C) with respect to the sale of services, products or both, to customers; (vi)all guarantees of any Indebtedness or other obligations to any Person, including, but not limited to, any agreement of guarantee, support, indemnification, assumption or endorsement of, or any similar commitment with respect to, the obligations, Liabilities or Indebtedness of any other Person (other than Permitted Indebtedness); (vii)all Contracts between or among the Company, on the one hand, and any current officer, director, stockholder, Affiliate or Associate of the Company or any Associate of any such officer, director, stockholder or Affiliate, on the other hand; (viii)all collective bargaining or similar labor contracts; (ix)all Contracts that (A) limit or contain restrictions on the ability of the Company to declare or pay dividends on, to make any other distribution in respect of or to issue or purchase, redeem or otherwise acquire its capital stock, to incur Indebtedness (other than Permitted Indebtedness), to incur or suffer to exist any Lien (other than Permitted Liens), to purchase or sell any Assets and Properties, (B) require the Company to maintain specified financial ratios or levels of net worth or other indicia of financial condition or (C) require the Company to maintain insurance in certain amounts or with certain coverages; (x)any Contract that expires or may be renewed at the option of any Person other than the Company, so as to expire more than one (1) year after the date of this Agreement; 22 (xi)any Contract containing any covenant (A) limiting in any material respect the right of the Company to engage or compete in any line of business or in any area or territory, to make use of any material Intellectual Property owned by the Company or to compete with any Person, (B) granting any exclusive distribution rights, (C) providing “most favored nations” terms for Company products or services, in each case, where such Contract adversely affects or would reasonably be expected to adversely affect the right of the Company to sell, distribute or manufacture any Company products or services or material Intellectual Property owned by the Company or to purchase or otherwise obtain any material software, components, parts or subassemblies; and (xii)all powers of attorney and comparable delegations of authority; and (xiii)all other Contracts not otherwise required to be disclosed above in Section 2.11(a) hereof, the loss of which could reasonably be expected to have a Material Adverse Effect on the Company. (b) Each Contract to which the Company is a party required to be disclosed in Section 2.11(a) of the Disclosure Schedule is in full force and effect with the respect to the Company and constitutes a legal, valid and binding agreement of the Company, enforceable against the Company in accordance with its terms, subject to and limited by the effect of applicable bankruptcy, insolvency, fraudulent conveyance, reorganization, receivership, conservatorship, arrangement, moratorium and other similar laws affecting or relating to the rights of creditors generally. (c) Except as set forth in Section 2.11(b) of the Disclosure Schedule: (i) the Company has not violated or breached, or committed any default under, any Contract to which it is a party in any material respect, and, to the Company’s Knowledge, no other Person has violated or breached, or committed any default under, any such Contract in any material respect; (ii) since the Balance Sheet Date, the Company has not received any notice or other communication regarding any actual or possible violation or breach of, or default under, any Contract; and (iii)since the Balance Sheet Date, the Company has not waived any of its material rights under any material Contract. (d) The Company is not a party to or bound by any Contract that automatically terminates or allows termination by the other party thereto upon consummation of the transactions contemplated by this Agreement. 2.12 Employee Benefits . (a) Section 2.12(a) of the Disclosure Schedule sets forth (i) a true, correct and complete list of each Employee Benefit Plan; (ii) for each Employee Benefit Plan listed in subpart (i) above, where applicable, the following information: (A) whether such plan is fully-insured, self-insured or a combination thereof, and if so, the portion of the plan applicable to each; (B) each applicable insurance policy (including the insurance carrier, policy number, and name of policyholder, as well as the stop-loss policy); (C) any service contracts or other agreements providing for a requirement to maintain or offer benefits under such plan to Company Employees; and (D) whether such plan is a PEO Plan. The Company has made available to Acquirer, for each Employee Benefit Plan, the name of each employee who is eligible for or receiving benefits under such plan. The Company does not have any liability, contingent or otherwise, with respect to any compensation or benefit plans, policies, agreements or arrangements (other than Employee Benefit Plans) that covered employees directors, former employees, or former directors of the Company and that were terminated or expired prior to the date hereof, and there are no pending or threatened claims or litigation relating to such expired or terminated plans, policies agreements or arrangements (other than routine claims for benefits). 23 (b) No Employee Benefit Plan (i) is a “multiemployer plan” as defined in Code Section 414(f) or a plan funded through a “voluntary employees’ beneficiary association” within the meaning of Code Sections 501(c)(9) and 505, and the Company and its ERISA Affiliates have not withdrawn at any time from any multiemployer plan or incurred any withdrawal liability which remains unsatisfied, or (ii) provides health, medical or life insurance benefits to current or future former employees of the Company other than as required by applicable state and local laws and the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“
